PER CURIAM.
The Florida Bar filed an eight-count complaint against Hazen, charging him with violating Florida Bar Integration Rule, article XI, Rule 11.02(4) and DR 9-102(A). The referee appointed by this Court held a hearing, at which time the bar dismissed three of the counts. The referee recommends that Hazen be found not guilty of two of the counts and that he be found guilty of the remaining three counts. As to discipline, the referee recommends that Hazen be suspended for six months from the date of his initial temporary suspension (February 15, 1982)* and thereafter until he proves his rehabilitation pursuant to rule 11.10(3).
Neither Hazen nor the bar has petitioned for review of the referee’s report and recommendations. We have examined the record and adopt both the report and the recommended penalty. Costs in the amount of $3,883.57 are hereby taxed against Hazen.
It is so ordered.
BOYD, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.

 The period of suspension, therefore, has already expired. We note, however, that the temporary suspension has never been lifted.